DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 2 and 16-25; therefore, only claims 1 and 3-15 remain for this Office Action.

Allowable Subject Matter
Claims 1 and 3-15 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a metrocell antenna, comprising: a first enclosure that includes a first linear array of first frequency band radiating elements mounted therein; a second enclosure that includes a second linear array of first frequency band radiating elements mounted therein, wherein the first and second enclosures are coupled together to define a two-piece housing structure; a third linear array of first frequency band radiating elements mounted within one of the first and second enclosures; a first radio frequency ("RF") port that is mounted through the first enclosure; and a first blind-mate or quick-lock connector that provides an electrical connection between the first RF port and the second linear array of first frequency band radiating elements, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 4 and 11-15 are also allowed as being dependent on claim 1.  
In regards to claim 3, the prior art does not disclose of a metrocell antenna, comprising: a first enclosure that includes a first linear array of first frequency band radiating elements mounted therein; a second enclosure that includes a second linear array of first frequency band radiating elements mounted therein; a third linear array of first frequency band radiating elements mounted within one of the first and second enclosures; a first radio frequency ("RF") port that is mounted through the first enclosure; and a first blind-mate or quick-lock connector that provides an electrical connection between the first RF port and the second linear array of first frequency band radiating elements, wherein the first through third linear arrays of first frequency band radiating elements each extend vertically, and wherein the first enclosure has a generally C-shaped transverseIn re: Martin L. Zimmerman Application No. 17/275,734Filing Date: March 12, 2021Page 3 of 9cross-section that extends at least 180 degrees about a support pole and that is matably, slidably coupled to the first enclosure, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 5, the prior art does not disclose of a metrocell antenna, comprising: a first enclosure that includes a first linear array of first frequency band radiating elements mounted therein, a second enclosure that includes a second linear array of first frequency band radiating elements mounted therein, a third linear array of first frequency band radiating elements mounted within one of the first and second enclosures, a plurality of reflector panels, wherein at least two of the reflector panels are mounted within the first enclosure and at least one of the reflector panels is mounted within the second enclosure, a first radio frequency ("RF") port that is mounted through the first enclosure, and a first blind-mate or quick-lock connector that provides an electrical connection between the first RF port and the second linear array of first frequency band radiating elements, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 6-10 are also allowed as being dependent on claim 5.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844